Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,722,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system configured  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 22 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation ‘the system is configured to classify the first mixture of materials without use of x-ray spectroscopy to analyze compositions of the materials’ is a negative limitation, and, as such, negative limitations must have basis in the original disclosure (see MPEP 2173.05(i)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-4, 6-11, 14, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Torek et al (US Pub 2013/0304254 A1) in view of Yanar et al (US Pub 2011/0247730 A1) and .
Regarding claims 1, 8, and 23, Torek discloses a system, method, and computer program prouduct for classifying and sorting a first mixture of materials comprising aluminum scrap pieces and cast aluminum scrap pieces (paragraph 0046), the system comprising: an image capturing device configured to produce image data of the first mixture of materials comprising aluminum scrap pieces and cast aluminum scrap pieces (paragraph 0062); a conveyor system configured to convey the first mixture past the image capturing device (element 102); a data processing system comprising a machine learning system configured with a first knowledge base to classify certain ones of the first mixture as aluminum scrap pieces by processing the image data of the first mixture through the machine learning system, wherein the first knowledge base contains a previously generated library of observed characteristics captured from a homogenous set of samples of aluminum scrap pieces (paragraph 0046 and elements 206 and 208 comprising a data processing system.  The imaging system images the scraps and background and then through a database system acquires the information to make a cutoff value, and thereby learning what scraps are desired to be sorted); and a sorter configured to sort the classified certain ones of the first mixture from the first mixture as a function of the classifying of certain ones of the first mixture (paragraph 0049), but Torek does not disclose the first mixture of materials comprising extruded aluminum 
Regarding claims 2 and 10, Torek discloses the previously generated library of observed characteristics were captured by a camera configured to capture images of the homogenous set of samples of the extruded aluminum scrap pieces as they were conveyed past the camera (paragraph 0029-0030).
Regarding claims 3, 9, and 11, Torek discloses the image capturing device is a camera configured to capture visual images of the first mixture of materials comprising extruded and cast aluminum scrap pieces to produce the image data, and wherein the observed characteristics are visually observed characteristics (paragraph 0049).
Regarding claim 4, Torek discloses the sorting by the sorter of the classified certain ones of the first mixture (paragraph 0054; Torek discloses classification of aluminum as wrought or cast scraps) from the first mixture produces a second mixture of materials that comprises the first mixture minus the classified certain ones of the first mixture (elements 210, 212 and 214), but Torek does not disclose the second mixture of materials has an aggregate chemical composition appropriate for manufacturing cast aluminum parts.  Yanar teaches as obvious that the second mixture of materials has an aggregate chemical composition appropriate for manufacturing cast aluminum parts 
Regarding claim 7, Torek discloses the classifying of certain ones of the first mixture is based on a comparison of the first knowledge base to a second knowledge base containing a previously generated library of observed characteristics captured from a homogenous set of samples of cast aluminum scrap pieces (paragraph 0049).
Regarding claim 21, Torek discloses the system is configured to sort the extruded aluminum scrap pieces from the case aluminum scrap pieces based on the classifying of certain ones of the first mixture as extruded aluminum scrap pieces (paragraph 0046).
Regarding claim 24, Torek discloses the computer readable storage medium, which when executed, comprises sending to an automated sorting device information regarding the classifications used by the automated sorting device to sort the certain pieces classified as extruded and/or wrought aluminum scrap pieces from the remainder of pieces classified as cast aluminum scrap pieces (paragraph 0046).
Regarding claim 25, Torek discloses the computer program product comprises a machine learning system implementing one or more machine learning algorithms configured to classify the collection of materials, wherein the one or more machine learning algorithms have been previously trained to recognize the visual characteristics unique to extruded and/or wrought aluminum scrap pieces (paragraph 0063-0064).
Regarding claim 26, Torek discloses the one or more machine learning algorithms are configured to perform the classifying of the collection of materials as a function of a knowledge base of parameters configured during a training stage to recognize the visual characteristics unique to extruded and/or wrought aluminum scrap pieces, wherein the training stage comprises processing a control sample of a plurality of extruded and/or wrought aluminum scrap pieces in order to create the knowledge base (paragraph 0045).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Torek/Yanar in view of Sommer et al (USP 6,313,423 B1).
Regarding claim 6 and 14, Torek discloses the machine learning system comprises an artificial intelligence neural network (paragraph 0048), but Torek does not specifically discuss a detailed, enabling description of how a neural network could be utilized to classify materials.  Sommer discloses as evidence that computerized neural networks for identification of material samples through the training of neural networks to perform comparison with databases of materials (col. 10, lines 34-46 and col. 12, lines 14-16) (see MPEP 2121 and 2131.01).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Torek/Yanar in view of Platek et al (US Pub 2008/0041501 A1).
Regarding claim 12, Torek discloses all the limitations of the claim including the sorting produces a second mixture of materials that comprises the first mixture of materials minus the sorted certain ones of the first mixture of materials (see Fig. 10; elements 236, 238, 240), but Torek does not disclose the method further comprising melting the second mixture to produce a metal composition appropriate for .

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Rejection under USC 103
Regarding Applicant’s argument,” Contrary to the Examiner’s assertion, paragraph [0063] of Torek discloses that there is an arbitration between the classification performed by the x-ray system and the classification performed by the vision system. In other words, the classifications have already been performed, and then there is an arbitration between them. The arbitration does not perform the classification, and therefore, it cannot be correctly stated that an arbitration technique, such as neural network, performs the classification. This is made further clear in Figure 9, which shows that the block 208 arbitrates the classifications,” the Examiner disagrees.  The Examiner asserts that the prior art reference uses a variety of arbitration techniques to detect and classify the items using a vision system (paragraph 0063).  Torek does disclose previous classifications but also discusses further arbitration techniques that include a neural network and other classification techniques.  
Regarding Applicant’s argument,” None of the prior art references, including Torek, have provided an enabling description for how to do this, but have instead merely thrown out various unsupported statements that a machine learning system or neural network could be used in classification techniques, and then there is an arbitration between them. The arbitration does not perform the classification, and therefore, it cannot be correctly stated that an arbitration technique, such as neural network, performs the classification. This is made further clear in Figure 9, which shows that the block 208 arbitrates the classifications,” the Examiner disagrees.  The Examiner asserts the neural network of Torek is enabled in view of evidence cited from Sommer.  Sommer discusses as evidence, which was in the public's possession before applicant’s invention, computerized neural networks for identification of material samples through the training of neural networks to perform comparison with databases of materials (col. 10, lines 34-46 and col. 12, lines 14-16). 
Regarding Applicant’s argument,” Paragraph [0006] of Torek has nothing to do with machine learning systems. Torek is instead describing a comparison of ratios of transmitted x-rays, and specifically to the language cited by the Examiner, comparing transmitted x-rays between scrap metals and the background material, which is further described in Torek as the conveyor belt, to produce a transmission ratio.  A forward scatter ratio is also produced in a similar fashion. The transmission ratio and a backscatter ratio are then input into a database to obtain a forward scatter cutoff value. The forward scatter ratio is then compared to the cutoff value in order to sort between 
Regarding Applicant’s argument, “Additionally, Applicants respectfully assert that the combination of Torek and Yanar would not be able to distinguish extruded aluminum scrap pieces from cast aluminum scrap pieces using its machine vision system. As previously asserted, and as described within Torek, the machine vision system is merely capturing visual characteristics of the pieces, but Torek is silent as to how such visual characteristics could be used to distinguish between different types of metals, nor does Yanar provide any further insight as to how this might be accomplished in the Torek machine vision system. Since Torek does not use a previously generated library, it has no basis or reference data set to utilize for distinguishing, and thus classifying, extruded aluminum scrap pieces from cast aluminum scrap pieces. In fact, a careful 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.K./Examiner, Art Unit 3653                    

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653